DETAILED ACTION
Status of the Claims
1.	Claims 1-7 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2.	 Claim(s) 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Popovich et al. (US 2007/0235346) and as evidenced by Tonks (US 2008/0000780) and Saeda (US 2016/0290987).
Claim 1, Popovich et al. teach method of measuring hematocrit [0085]-[0087], comprising:
	providing a test strip 10 comprising a sample chamber 88 (reads on reaction region) and a pair of electrodes 22 and 24 disposed in the sample chamber (see Fig 18 and [0132][0136]);
	entering whole blood sample into the sample chamber [0136];
	applying two voltages (0.30 V and 0.85 V) according to square wave voltammetry to the pair of electrodes after the whole blood sample enters the sample chamber to obtain two current signals (reads on plurality of feedbacks) related to hematocrit ([0114]-[0116][0086][0088] and Fig 9), a square wave voltammetry inherently includes applying set of square wave voltages as evidenced by Tonks (see Fig 1A and [0018]), wherein an interval between two adjacent voltage or sets of square wave voltage is 0.4 seconds (see Fig 9);
	obtaining a second current value (reads on feedback of n-th set of square wave voltage, wherein n is a positive integer greater than 1) to calculate hematocrit level [0116].

Claim 2. Popovich et al. teach calculating hematocrit value comprises:
	obtaining a linear relationship between SRP electrical current of sample blood with known hematocrit values (Fig 14 and [0127] and electrical signal generated is entered into an equation and a value for hematocrit value is obtained [0116], the relationship between the electrical current and known hematocrit values reads on calibration curve and electric current signal is substituted in the calibration curve to obtained hematocrit values as evidenced by Saeda et al. [0089]. 

Claim 6, Popovich et al. teach applying two voltages [0114] and in view of Tonks teaching square wave voltage are identical to each other.  

Claim 7, Popovich et al. teach the two current signals (reads on plurality of feedbacks) related to hematocrit are obtained from oxidation of SRP in the whole blood sample induced by applied voltages ([0114]-[0116].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al. (US 2007/0235346).
	Claim 3, Popovich et al. teach the electrodes 22 and 24 disposed in the sample chamber are a working electrode and reference electrode and are separated by a distance (see Fig 18 and [0132]) but do not teach the distance between the electrode range from 0.01 mm to 5 mm and/or ratio of an area of the working electrode to an area of the reference electrode range from 1 to 1.5. However, the court has held it would have been obvious to a person having ordinary skill in the art to optimize parameters through routine experimentation as the normal desire of scientist or artisans to improve upon what is already generally known is motivation (See MPEP 2144.05).

4.	Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al. as applied to claim 1 above, and further in view of Tonks (US 2008/0000780).
Claims 4 and 5, Popovich et al. teach applying voltage according to square wave voltammetry to determine hematocrit [0086][0088] but do not teach specifics of square wave voltammetry frequency range or amplitude or voltage increment and duration of application of square wave voltage range as recited in claims 4 and 5 respectively.
However, Tonks et al. teach applying square wave voltammetry to determine hematocrit effect in blood sample [0037], wherein the square wave voltammetry applies frequency hundreds to thousands of Hz, stepping the voltage in 10 mV steps (0.01 V) and applied for 0.8 seconds to complete measurement of the output [0033][0032]. The courts has held where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.
Therefore, it would have been obvious for a person having ordinary skill in the art to modify Popovich square wave voltammetry method by using frequency and duration of application of square wave voltage range of Tonks et al. because it would have yield similar results with reasonable expectation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759